DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/CN2018/091072 filed 06/13/2018
 which designated the U.S. and claims the benefit of CN201710791008.8, filed 09/05/2017.  
Drawings
The drawings (figs. 1 & 2) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “2” (fig. 2; microphone) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of phrases which can be implied (“Disclosed is” and “Further disclosed”); and for run-on sentence(s)  Correction is required.  See MPEP § 608.01(b). The Examiner suggests: 
A rack server noise monitoring system and method.[[,]] Said system comprising a sound 
 pressure function acquiring device and a noise monitoring device[[;]], the sound pressure function5 acquiring device including a semi-anechoic chamber, a 4U fixture (1) being provided at the 
 center of the semi-anechoic chamber, several microphones (2) being provided above the 4U fixture (1), and the 4U fixture (1) being located at the center of all the microphones (2.1-2.4)[[;]]. [[the]] The microphones (2) are used for measuring sound pressure values of the 4U fixture (1) under the control of the PWM input signals of different duty ratios[[;]]. The noise monitoring device10 comprises a server rack and a rack management center (RMC) (6), several node mid-planes 
 (7.1-7.3, 8.1, 8.2) being provided in the server rack, each node mid-planes (7.1-7.3, 8.1, 8.2) 
 being connected to a fan control board (3), each fan control board (3) being connected to a fan unit (5), each fan unit (5.1-5.3) including several fans (12.1-12.15), and each node mid-plane (7.1-7.3, 8.1, 8.2) being connected to the RMC(6). The rack management center (RMC)(6) is15 used to acquire real-time PWM input signals and calculate real-time sound pressure values 
 according to the PWM input signals.
The disclosure is objected to because of the following informalities:
[0036] “3-tese fan control panel” appears to comprise a typo, the Examiner suggesting that “tese” should be “test”; and
[0039], line 18, “PMW” is a typo of “PWM”.  
Appropriate correction is required.
Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities:  
As to independent claim 1 and independent claim 7, 
 
“PMW” (plurality of instances) is a typo of “PWM”; and
the first instance of “PWM” for each independent claim should be spelled out as “pulse width modulation (PWM)”.
As to independent claim 1:
		in lines 15-16, “for the test fan” should be “for the test fan unit”, and 
in line 27, “for the fan” should be “for the fan unit”, thereby having proper nomenclatural referencing, the Examiner noting that each of the fan unit and the test fan unit comprise a plurality of fans (see also [0044] “PMW input signal of the test fan unit”); and 
in line 17, “the microphone is” should be “the microphones [[is]] are” for proper referencing to the plurality of microphones of the sound pressure function obtaining device (see lines 5-7).
As to claim 2,
 in line 13, “RMC in configured” appears to be a typo, the Examiner suggesting “RMC [[in]] is configured”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giaimo et al (US 20140094973 A1; hereafter “Giaimo”) in view of Barath et al (US 20070110255 A1; hereafter “Barath”).
Regarding independent claim  57,
 Giaimo teaches a method for monitoring noise of a server (Title “SENSED SOUND LEVEL BASED FAN SPEED ADJUSTMENT”; [0011] “server computer”), comprising: 
a step 1 of building a testing environment (controlled environment) for a sound pressure function obtaining device (microphone) ([0026] “This mapping can be determined in different manners, such as empirically for each type of device. For example, in a controlled environment (e.g., a soundproof room) the sound level that the fan generates when various different voltages are supplied to fan motor 212 can be determined. The mapping can include these determined sound levels each corresponding to a voltage that is a particular amount”; [0018] “decibels”); 
a step 2 of measuring, by a microphone (microphone), sound pressure values (decibels) of a test fan unit of controlled by PWM input signals with different duty ratios ([0031] “the duty cycle of the control signal provided by difference logic 208 and threshold cooling voltage component 210 is used to control the speed of the fan motor, with higher duty cycles of the control signal resulting in faster fan speeds than lower duty cycles”);  
10a step 3 of fitting a correspondence relationship Lp=f (duty ratio) between the sound pressure value Lp of the test fan unit of the 4U jig and the duty ratio of the PMW input signal of the test fan unit ([0026] “the sound level that the fan generates when various different voltages are applied to fan motor 212 can be determined in other manners, such as estimates or approximations based on the sound level generated by other fans, estimates or approximations based on the sound level generated by the fan running in”; [0037] “the sound level of the fan at any given speed can be determined in other manners, such as estimates or approximations based on the sound levels of other fans, estimates or approximations based on the sound levels of the fan when running in another type of device, and so forth” ;[0031] “mapping a sound level to a particular duty cycle, incrementing or decrementing the duty cycle by a particular amount, etc.”); and 
a step 4 of monitoring, by a noise monitoring device (sever being monitored with program module), a noise value of the server in a real-time manner ([0013] “determines the sound level of sounds sensed at computing device 102, and adjusts the fan speed so that the desired cooling level is attained while keeping the fan speed low enough that the noise from the fan does not interfere with the sounds used by program module”).  
Giaimo does not teach a server rack nor a 4U jig.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that a server includes a racked server, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Giaimo’s apparatus and associated method for a generic computing device (Giaimo, [0011] “can be any of a variety of different types of devices”) to a server rack. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally optimize the server as a particular 4U size thereby increasing the marketability and versatility of said apparatus and associated method with a conventionally utilized server rack size and thus enabling Giaimo’s sound level mapping with a 4U size server jig to be used for sound level fan speed adjustments of a 4U server rack . The Examiner notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and further that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to modify a shape and/or size of a server to be a 4U racked server.
Furthermore, and as factual evidence for the conventionality of the above assertions of the server, Barath teaches a 4U server rack ([0023] “FIG. 4 illustrates a 4 U chassis with front to back cooling airflow, as is exemplary of the prior art.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barath’s 4U server rack with Giaimo’s apparatus and associated method for the aforementioned motivation.  
Allowable Subject Matter
Claim(s) 1-6 is/are allowed.
Claim(s) 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 1,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system for monitoring noise of a rack server comprising (omissions/paraphrasing for brevity/clarity) “a sound pressure function obtaining device and a noise monitoring device", "wherein the sound pressure function obtaining device comprises…a 4U jig is provided at the center of the semi-anechoic room, a plurality of microphones are provided over the 4U jig… and each of the plurality of microphones slopes downward by a first angle; four test nodes and a test fan unit are provided in the 4U jig, the test fan unit comprises a plurality of test fans and a test fan control panel, each of the plurality of test fans is connected to the test fan control panel", “the microphone is configured to measure sound pressure values of the 4U jig controlled by the PWM input signals with different duty ratios”, and “the noise monitoring device comprises a server rack and a…RMC, a plurality of node middle boards are provided in the server rack, each of the plurality of node middle boards is connected to a fan control panel, the fan control panel is connected to a fan unit, the fan unit comprises a plurality of fans, each of the plurality of node middle boards is connected to the rack server management module RMC”, and the” RMC is configured to obtain a real-time duty ratio of a PMW input signal…, and calculate a real-time sound pressure value based on the duty ratio of the PMW input signal” in further combination with the remaining limitations of the claim.
Dependent claims thereof are likewise allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 8, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for monitoring noise of a rack server comprising (omissions/paraphrasing for brevity/clarity) “measuring…sound pressure values of a test fan unit of a 4U jig controlled by PWM input signals with different duty ratios", “monitoring, by a noise monitoring device, a noise value of the rack server”,  and "obtaining, by each node middle board, a duty ratio of a PWM input signal”, “obtaining…in-position information of an upper node middle board of an upper half rack and a duty ratio of a PWM input signal of the upper half rack”, “obtaining…in-position information of a lower node middle board of a lower half rack and a duty ratio of a PWM input 25signal of the lower half rack”, and “calculating…a sound -13-English translation of PCT/CN2018/091072 pressure value of the fan units of the upper half rack,…of the lower half rack, and a total noise value of the rack server…" in further combination with the remaining limitations of the claim.
Dependent claim thereof are likewise indicated as comprising allowable subject matter.

Pertaining to independent claim 1,
 Giaimo teaches a system for monitoring noise of a server computer (title “SENSED SOUND LEVEL BASED FAN SPEED ADJUSTMENT”), comprising: 
 a sound pressure function obtaining device (inclusive of microphones for another device for empirical testing) and a noise monitoring device (device being monitored with program module);  
 5wherein the sound pressure function obtaining device (inclusive microphones of another device) comprises a semi-anechoic room ([0026] “soundproof room”), a test device is provided in the semi-anechoic room (soundproof room), a plurality of microphones are provided for the test device ([0039] multiple microphones) ([0026] “This mapping can be determined in different manners, such as empirically for each type of device. For example, in a controlled environment (e.g., a soundproof room) the sound level that the fan generates when various different voltages are supplied to fan motor 212 can be determined. The mapping can include these determined sound levels each corresponding to a voltage that is a particular amount”);
 a test fan unit are provided with the test device, the test fan unit comprises a test fan and a test fan control, the test fan connected to the test fan control, and the test fan control is also connected with a PWM input signal setting unit;  
 15the PWM input signal setting unit is configured to set PMW input signals for the test fan running in different duty ratios ([0031] “the duty cycle of the control signal provided by difference logic 208 and threshold cooling voltage component 210 is used to control the speed of the fan motor, with higher duty cycles of the control signal resulting in faster fan speeds than lower duty cycles” and “mapping a sound level to a particular duty cycle, incrementing or decrementing the duty cycle by a particular amount, etc.”); 
 the microphone is configured to measure sound pressure values of the computer fan controlled by the PWM input signals with different duty ratios ([0018] “audio data includes the sound level of sounds sensed by microphone 202, which refers to the power or intensity (e.g., in decibels) of the sounds sensed by microphone 202. Microphone 202 can be a built-in microphone of a device (e.g., a computing device 102 of FIG. 1)”; 
 the noise monitoring device (device being monitored with program module) comprises a server computer and a server management module, a fan control, the fan control is connected to a fan unit, the fan unit comprises multiple fans ([0045] “multiple fans”); 
 the number of the fans in the fan unit is the same as the number of the fans in the test 25fan unit (empirical mapping for same type of device); and 
 the server management module is configured to obtain a real-time duty ratio of a PMW input signal for the fan, and calculate a real-time sound pressure value based on the duty ratio of the PMW input signal ([0026] “the sound level that the fan generates when various different voltages are applied to fan motor 212 can be determined in other manners, such as estimates or approximations based on the sound level generated by other fans, estimates or approximations based on the sound level generated by the fan running in”; [0037] “the sound level of the fan at any given speed can be determined in other manners, such as estimates or approximations based on the sound levels of other fans, estimates or approximations based on the sound levels of the fan when running in another type of device, and so forth”).  However, Giaimo does not teach wherein the server is a rack server, wherein the test device includes a 4U jig, wherein the 4U jig is provided at the center of the semi-anechoic room, a plurality of microphones are provided over the 4U jig, and the 4U jig is located at the center of the plurality of microphones, a distance between each of the plurality of microphones and the ground is a first height, a horizontal distance between each of the plurality of microphones and the 4U jig is a first 10horizontal distance, and each of the plurality of microphones slopes downward by a first angle, the server rack and a rack server management 20module RMC, a plurality of node middle boards are provided in the server rack, each of the plurality of node middle boards is connected to a fan control panel, the fan control panel is connected to a fan unit, the fan unit comprises a plurality of fans, each of the plurality of node middle boards is connected to the rack server management module RMC
	The Examiner emphasizes for both independent claim 1 and for dependent claim 8, that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner has included a Prior Art Appendix which includes paraphrased notes of said Prior Art.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856